Title: From George Washington to Elisha Sheldon, 3 December 1782
From: Washington, George
To: Sheldon, Elisha


                        
                            Dear Sir
                            Head Quarters Newburg 3d Decemr 1782
                        
                        I have recd your favor of the 29th ulto and am obliged by the intelligence which it contains.
                        You will be pleased to put your two Companies of Infantry and fifteen of your dismounted Dragoons to be
                            commanded by Lieut. Seymour under the orders of Major TallmadgeYou will readily perceive the reason of not entrusting
                            the object of this detachment to paper as the Express has to pass thro’ an inimical part of the Country.
                        The inclosed to Colo. Canfield directs him to put himself under your command—You will yourself march with the
                            mounted of your Regiment—Colo. Canfields State Troops and the York State Companies in such time that you may certainly
                            arrive in the vicinity of Dobbs’s Ferry by Friday Morning at day break—Upon your arrival near that place you will conceal
                            your whole party behind the Hill, so as to be out of Sight of the River and there wait for orders. You will post a Centry
                            at the Work at Dobbs’s to conduct any person to you with orders.
                        Circumstances require that this movement should be made with as much secrecy as possible, and you are not to
                            hint to your Officers that you are ignorant of the design—on the contrary make it appear as if you were acquainted with
                            it, and they will be the less suspicious and inquisitive—You will endeavour to have the whole provided with three days
                            provision. 

                    P.S. You will not send Colo. Canfields letter to him one moment before the time in which it will be absolutely necessary for him to prepare himself—let himself bring at least 3 days provision with him.